                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           Regina Boston,             )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:18-cv-00658-MOC-DSC
                                      )
                 vs.                  )
                                      )
            ADESA, Inc.               )
   Associates Asset Recovery, LLC,
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 4, 2019 Order.

                                               January 4, 2019
